                                                                                                             Mayer Brown LLP
                                                                                                            1221 Avenue of the
                                                                                                                       Americas
                                                                                                     New York, NY 10020-1001
                                                                                                       United States of America
June 26, 2019                                                                                               T: +1 212 506 2500
                                                                                                            F: +1 212 262 1910
                                                                                                            www.mayerbrown.com


                                                                                                        A. John P. Mancini
                                                                                                            T: +1 212 506 2295
                                                                                                            F: +1 212 849 5895
                                                                                                        jmancini@mayerbrown.com
Via ECF

The Honorable Paul A. Engelmayer
United States District Judge, S.D.N.Y.
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1305
New York, New York 10007

         Re: Capri Sun GmbH v. American Beverage Corporation; 1:19-cv-01422 (PAE)
            Request for Determination About Defense of Trademark Functionality

Dear Judge Engelmayer:

         We represent Plaintiff Capri Sun GmbH (“Capri Sun”) in the above-referenced civil action.
Further to the April 24, 2019 Initial Pretrial Conference in this action, we write jointly with
Defendant American Beverage Corporation’s (“ABC”) counsel to seek a determination from the
Court about whether ABC may assert trademark functionality as a defense in this case, in light of
a “no-challenge” provision in a settlement agreement emanating from a prior litigation with ABC’s
predecessor-in-interest. As noted at the Initial Pretrial Conference, the resolution of this issue
could significantly impact the issues in dispute in this litigation, particularly impacting what
discovery is necessary. Pursuant to the Court’s June 21, 2019 Order (Dkt. 28), the parties:
(i) set forth herein a summary of the relevant factual background; (ii) attach hereto as an Exhibit a
detailed Statement of Undisputed Facts; (iii) set forth herein the questions presented by ABC’s
asserted defense of trademark functionality; and (iv) set forth herein a two-page summary of each
party’s analysis of the relevant case law. Pursuant to Rule 3.I of this Court’s Individual Practice
Rules, the parties respectfully request a conference to establish a briefing schedule and further
proceedings in connection with the determination of this threshold issue.1




1
 To the extent that the Court deems briefing on this issue to be appropriate, the parties respectfully request that the
Court adopt the following briefing schedule and page limits: (i) simultaneous opening briefs of no more than 20 pages
submitted on July 8, 2019, and (ii) simultaneous reply briefs of no more than 10 pages submitted on July 15, 2019.
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 26, 2019
    Page 2

    A. Factual Background

           Capri Sun owns incontestable U.S. Trademark Registration No. 1,418,517 (the “‘517
    Registration”), which covers the pouch-design trademark in Class 32 for “fruit juice drinks
    containing water”:




                                           (the “Pouch Trademark”)

           On July 24, 2015, Capri Sun (formerly known as SiSi-Werke Betriebs GmbH (“Capri
    Sun”2)) commenced a lawsuit in the United States District Court for the District of Minnesota
    against Faribault Foods, Inc. (“Faribault”), styled Deutsche SiSi-Werke Betriebs GmbH v.
    Faribault Foods, Inc., Case No. 0:15-cv-03138 (the “Minnesota Action”). On December 8, 2015,
    the Minnesota Action was transferred to the United States District Court for the Southern District
    of New York, case caption: Deutsche SiSi-Werke Betriebs GmbH v. Faribault Foods, Inc., Case
    No. 1:15-cv-09750 (S.D.N.Y.) (the “Prior S.D.N.Y. Lawsuit”).

             In both the Minnesota Action and the Prior S.D.N.Y. Lawsuit, Capri Sun alleged that
    Faribault was infringing Capri Sun’s rights in and to the Pouch Trademark. In the Prior S.D.N.Y.
    Lawsuit, Faribault challenged the validity of the Pouch Trademark on the ground that it was
    allegedly functional in: (i) its Second and Third Affirmative Defenses, and (ii) each of its three
    Counterclaims. In the Prior S.D.N.Y. Lawsuit, Faribault also sought discovery on the issue of
    whether the Pouch Trademark was allegedly functional in its: (i) first set of document requests;
    (ii) third set of document requests; (iii) first set of requests for admission; and (iv) Rule 30(b)(6)
    deposition. Prior to settlement (see discussion infra), Capri Sun responded to certain of Faribault’s
    requests for initial admissions requests, but no documents were produced, no depositions were
    taken, and no interrogatory requests were exchanged.

            On June 3, 2016, Capri Sun and Faribault’s representatives duly executed a Settlement
    Term Sheet to resolve the Prior S.D.N.Y. Lawsuit (the “Term Sheet”). In the Term Sheet, Faribault
    acknowledged the validity of the Pouch Trademark, and agreed not to challenge or contest the
    Trademark’s validity either directly or indirectly. In the Term Sheet, Capri Sun and Faribault
    agreed to dismiss their claims and counterclaims in the Prior S.D.N.Y. Lawsuit with prejudice. On
    July 1, 2016, Capri Sun and Faribault duly executed a Settlement and License Agreement (the
    “Agreement”) that memorialized the agreements contained in the Term Sheet and resolved the

    2
     On December 17, 2018, Capri Sun recorded its change of name from SiSi-Werke Betriebs GmbH (“SiSi”) to Capri
    Sun GmbH (“Capri Sun”) with the U.S. Patent and Trademark Office (the “PTO”).
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 26, 2019
    Page 3

    Prior S.D.N.Y. Lawsuit. In § 6.3 of the Agreement, titled “Validity of the Trademark,” Faribault
    agreed to the following no-challenge provision concerning the Pouch Trademark:

           “Faribault acknowledges the validity of the Trademark and covenants and agrees
           not to either directly or indirectly (a) challenge [Capri Sun’s] ownership of or right
           to license, or the validity of the Trademark, any application for registration thereof,
           or any trademark registration thereof; or (b) contest the fact that Faribault’s rights
           under this Agreement are solely those of a non-exclusive licensee” (the “No-
           Challenge Provision”).

           Faribault agreed in Section 5.4 of the Agreement that the No-Challenge Provision would
    survive the Agreement’s termination. Pursuant to Section 4.5 of the Settlement Agreement, Capri
    Sun and Faribault filed a Stipulation and Order of Dismissal With Prejudice with the Court,
    dismissing their claims and counterclaims in the Prior S.D.N.Y. Lawsuit with prejudice. The
    Honorable Kimba M. Wood “So Ordered” the Stipulation on July 21, 2016.

            Pursuant to § 10.2.1 of the Settlement Agreement, on November 1, 2016, Faribault
    assigned the Settlement Agreement to American Beverage Corporation (“ABC”) in conjunction
    with ABC’s acquisition of certain of Faribault’s beverage business assets (the “Assignment”). The
    Assignment of the Settlement Agreement from Faribault to ABC included, among other things,
    the obligation in § 6.3 of the Settlement Agreement not to challenge, directly or indirectly, the
    validity of the Pouch Trademark. On March 26, 2018, ABC sent Capri Sun written notice of its
    intent to terminate the Settlement Agreement pursuant to § 5.2.3 thereof. On April 11, 2018, Capri
    Sun sent ABC a written acknowledgement of ABC’s intent to terminate the Agreement, and
    reminded ABC that certain of its obligations – including the No-Challenge Provision in § 6.3 –
    would survive the Agreement’s termination. ABC wrote back to Capri Sun on April 27, 2018,
    expressly acknowledging ABC’s obligations under the Agreement. Capri Sun commenced the
    current lawsuit on February 14, 2019. Capri Sun alleges that ABC is, inter alia, breaching the
    Agreement by continuing to use the Pouch Trademark after the Agreement’s expiration. ABC has
    asserted numerous defenses in the litigation, including the defense of trademark functionality.

    B. Questions Presented

           The parties agree that they would like the Court to address the following two issues:

           1. Does the No-Challenge Provision in the Parties’ Settlement and License
              Agreement prohibit ABC from raising the defense of functionality for the
              purpose of challenging the validity of the ‘517 Registration?

           2. Does the No-Challenge Provision in the Parties’ Settlement and License
              Agreement prohibit ABC from raising the defense of functionality for purposes
              of the Court’s infringement analysis?

    C. Capri Sun’s Analysis
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 26, 2019
    Page 4

           Regarding the first Question Presented, Capri Sun respectfully submits that the No-
    Challenge Provision definitively prohibits ABC from asserting the defense of trademark
    functionality for the purpose of challenging the Pouch Trademark’s validity.

            Under the plain, unambiguous language of the No-Challenge Provision, which survived
    the Agreement’s termination, and ABC remains bound by, ABC cannot “directly or indirectly (a)
    challenge […] the validity of the [Pouch] Trademark.” ABC’s argument that the incontestable
    Pouch Trademark is functional is just that: a challenge to the Pouch Trademark’s validity. See 15
    U.S.C. § 1064(3); see also 15 U.S.C. § 1115(b)(8) (accord). Notwithstanding the plain,
    unambiguous language of the No-Challenge Provision, ABC contends that it can challenge the
    validity of the Pouch Trademark on functionality grounds because the No-Challenge Provision is
    allegedly void as against public policy. As discussed infra, ABC is wrong for at least three reasons.

            First, the No-Challenge Provision is part of the Agreement that Faribault and Capri Sun
    duly executed to settle the Prior S.D.N.Y. Lawsuit. “Settlement agreements to end litigation are
    strongly favored by courts”—especially in New York—as a means of promoting judicial economy.
    Suarez v. SCF Cedar, LLC, 2016 WL 6601547, *1 (S.D.N.Y., Mar. 14, 2016) (citing Willgerodt
    on Behalf of Majority Peoeples’ Fund for the 21st Century, Inc. v. Hohri, 953 F. Supp. 557, 560
    (S.D.N.Y. 1997) (“Settlement agreements are strongly favored in New York […]”)); see also Flex-
    Foot, Inc. v. CRP, Inc., 238 F.3d 1362, 1370 (Fed. Cir. 2001) (“Upholding the terms of settlement
    agreements encourages [intellectual property] owners to agree to settlements and promotes judicial
    economy”).

            Second, the Agreement included a non-exclusive trademark license agreement that
    governed Faribault and ABC’s use of the Pouch Trademark. Public policy favors enforcing this
    trademark license agreement against ABC. See DC Comics v. Kryptonite Corp., 336 F. Supp. 2d
    324, 334 (S.D.N.Y. 2004) (Explaining that the public’s interest in trademarks is avoiding a threat
    to the public’s health and safety based on confusion about the source of goods and services) but
    see Idaho Potato Commission v. M&M Produce Farm & Sales, 335 F.3d 130, 139 (2d Cir. 2003)
    (The Second Circuit observing that the public’s interest in avoiding confusion does not trump the
    public policy in favor of enforcing contracts) (citing with approval Beer Nuts, Inc. v. King Nut
    Co., 477 F.2d 326, 328-329 (6th Cir. 1973) (Holding public’s interest in trademarks did not trump
    holding defendant to agreement, wherein it recognized the validity of the mark-in-suit and, thus,
    could not challenge the mark’s validity)).

             Third, prior to executing the Term Sheet, the Agreement, and dismissing its Counterclaims
    in the Prior S.D.N.Y. Lawsuit with prejudice, Faribault (represented by competent counsel at the
    law firm of PAUL HASTINGS LLP) had the opportunity to—and did: (i) challenge the validity of
    the Pouch Trademark on functionality grounds, and (ii) seek discovery on that issue. Based on
    these undisputed facts, this Court should not permit ABC to upend the No-Challenge Provision
    and re-litigate the issue of functionality in this lawsuit. Indeed, the authority relied upon by ABC
    in its attempts to void the Agreement enforce this same conclusion. See, e.g., Rates Technology
    Inc. v. Speakeasy, Inc., 685 F.3d 163, 172 (2d Cir. 2012) (The Second Circuit opining “[t]he fact
    that parties have conducted discovery [on validity] seems to us significant […]”) (citing with
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 26, 2019
    Page 5

    approval Flex-Foot, Inc., 238 F.3d at 1370 (“Once an accused infringer has challenged patent
    validity, has had an opportunity to conduct discovery on validity issues, and has elected to
    voluntarily dismiss the litigation with prejudice under a settlement agreement containing a clear
    and unambiguous undertaking not to challenge validity and/or enforceability of the patent in suit,
    the accused infringer is contractually estopped from raising any such challenge in any subsequent
    proceeding”)).

            Regarding the Second Question Presented, the Court’s infringement analysis consists of
    two steps, namely: (i) determining whether Capri Sun’s Pouch Trademark is valid and entitled to
    protection, and (ii) determining whether ABC is using its pouch in a manner that is likely to cause
    confusion with Capri Sun’s Pouch Trademark. See, e.g., Tiffany and Co. v. Costco Wholesale
    Corp., 127 F. Supp. 3d 241, 254 (S.D.N.Y. 2015). Trademark functionality plays no role in the
    Court’s infringement analysis in this case. See discussion infra.

            For the reasons discussed in connection with the first question presented, the No-Challenge
    Provision estops ABC from asserting trademark functionality under the first step of the Court’s
    infringement analysis. Trademark functionality is also irrelevant to the second step. Indeed, “[i]n
    evaluating the likelihood of consumer confusion, courts in the Second Circuit adhere to the test
    articulated in Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492 (2d Cir. 1961) (‘Polaroid’),
    in which the court laid out a number of factors by which the likelihood of confusion is measured.”
    Tiffany and Co., 241 F. Supp. 2d at 427. The “Polaroid” “factors include: the strength of the
    Plaintiff’s mark; the degree of similarity between the Plaintiff’s and Defendant’s marks; the
    proximity of the products or services in the marketplace; evidence of actual confusion; the
    Defendant’s good faith in adopting its own mark; the quality of the defendant’s product; and the
    sophistication of the relevant population of consumers.” Id. Capri Sun contends that functionality
    is not relevant to any of the Polaroid factors. Whether or not a plaintiff’s mark is functional has
    no bearing on whether the defendant is engaging in conduct that is likely to cause consumer
    confusion. See, e.g., Malletier v. Donkey & Bourke, Inc., 340 F. Supp. 2d 415, 440 (S.D.N.Y.
    2004) (The court assessing functionality within the context of trademark validity, not within the
    context of the alleged likelihood of confusion); Au-Tomotive Gold, Inc. v. Volkswagen of
    American, Inc., 457 F.3d 1062, 1074-75 (9th Cir. 2006) (“Although we conclude that Volkswagen
    and Audi's registered trademarks are not ‘functional,’ and thus are protectable, it remains to be
    determined whether Auto Gold is infringing those marks”).

            In short, ABC cannot assert functionality under the first prong of the Court’s infringement
    analysis, and functionality is irrelevant to the second prong. Permitting ABC to assert functionality
    for purposes of the Court’s infringement analysis would, therefore, serve only one purpose – to
    indirectly challenge to the Pouch Trademark’s validity. However, as discussed supra, the No-
    Challenge Provision expressly prohibits direct and indirect challenges to the validity of the Pouch
    Trademark. Accordingly, Capri Sun contends that ABC cannot assert trademark functionality for
    purposes of this Court’s infringement analysis.

    D. ABC’s Analysis
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 26, 2019
    Page 6

            Functionality is relevant here in two ways: (1) as to invalidity, the No-Challenge Provision
    is void as against public policy; and (2) functionality is relevant to a proper infringement analysis.
    In assessing the enforceability of the No-Challenge Provision, the Court must “weigh the federal
    policy embodied in the law of intellectual property against even explicit contractual provisions and
    render unenforceable those provisions that would undermine the public interest.” Idaho Potato
    Comm’n v. M&M Produce Farm & Sales, 335 F.3d 130, 137 (2d Cir. 2003) (citing Lear, Inc. v.
    Adkins, 395 U.S. 653 (1969)). The federal policy behind “the functionality defense is to prevent
    advances in functional design from being monopolized by the owner of the design’s trade dress in
    order to ‘encourage competition and the broadest dissemination of useful design features.’”
    Fabrication Enters., Inc. v. Hygenic Corp., 64 F.3d 53, 58 (2d Cir. 1995) (quoting Warner Bros.,
    Inc. v. Gay Toys, Inc., 724 F.2d 327, 331 (2d Cir. 1983)). The doctrine “prevents trademark law,
    which seeks to promote competition by protecting a firm’s reputation, from instead inhibiting legal
    competition by allowing a producer to control a useful product feature.” Qualitex Co. v. Jacobson
    Prods. Co., 514 U.S. 159, 164 (1995). “If a product’s functional features could be used as
    trademarks … a monopoly over such features could be obtained without regard to whether they
    qualify as patents and could be extended forever.” Id. at 164-65.

            Although ABC is aware of no cases where courts have balanced a functionality defense
    against a no-contest clause, the above-described policy is akin to the policy behind validity
    challenges to patents. See, e.g., Rates Tech., Inc. v. Speakeasy, Inc., 685 F.3d 163, 167 (2d Cir.
    2012) (“Federal patent law, by contrast, requires ‘that all ideas in general circulation be dedicated
    to the common good unless they are protected against a valid patent.’”) (quoting Lear, 395 U.S. at
    668). Both policies seek to promote fair competition by precluding the unauthorized
    monopolization of ideas that should be dedicated to the public. Such a policy interest consistently
    has trumped policies behind contract enforcement. See, e.g., id.; Lear, 395 U.S. at 673-74.

            The policies behind the functionality defense are fully in evidence in this case. See Idaho
    Potato, 335 F.3d at 139 (“[T]o decide the issue of public injury we must look to the public interest
    implicated by the merits of the licensee’s challenges.”). As the Supreme Court has explained, a
    prior patent “has vital significance in resolving the trade dress claim. A utility patent is strong
    evidence that the features therein claimed are functional.” TrafFix Devices, Inc. v. Mktg. Displays,
    Inc., 532 U.S. 23, 29 (2001). Here, not only did Capri Sun3 have an exclusive sublicense for the
    right to use the technology claimed in the ‘646 patent (i.e., the pouch design presently in dispute)
    (see Statement of Undisputed Facts (“SUF”, ¶ 55), it sought trademark protection for that very
    same design within three months of the expiration of the patent. See id. at ¶¶ 52-54 and Ex. K
    (’646 Patent); SUF at ¶¶ 3-5 and Ex. B (the Pouch Trademark). Further, in seeking trademark
    protection for its pouch design, Capri Sun did not hesitate to extol the functional virtues of that
    design. See, e.g., SUF at ¶¶ 7-16. By its misuse of trademark law, Capri Sun has extended into
    four decades its monopoly on a design that should have lasted seventeen years. That misuse


    3
     For purposes herein, “Capri Sun” refers to the plaintiff Capri Sun GmbH, and its parent and predecessor-in-interest
    Rudolph Wild GmbH & Co. KG (formerly Zick-Zack Werk Rudolf Wild, the applicant for the Pouch Trademark
    before the United States Patent and Trademark Office). See SUF at ¶¶ 1-2, 5.
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 26, 2019
    Page 7

    exemplifies the kind of abuse that the functionality defense is designed to weed out. See Qualitex
    Co., 514 U.S. at 164-65; Fabrication Enters., 64 F.3d at 58.

            The public interest described above must be balanced against “the important policy of
    enforcing settlement agreements and res judicata.” Idaho Potato, 335 F.3d at 135. In Rates
    Technology, the Second Circuit stated in dicta that the policies behind enforcement of a no-contest
    clause in a settlement agreement could trump if, before entering into the agreement, the parties
    engaged in full and complete discovery on the invalidity issue. See Rates Tech., 685 F.3d at 172.
    To be clear, the Second Circuit stated only that full discovery “may support” a rule that upholds
    no-contest clauses, but it did not hold that that would be the case. Id. (emphasis in original).
    Indeed, the overall holding calls into question whether the Second Circuit would ever enforce a
    no-contest clause in a settlement agreement where the unauthorized monopolization of ideas is at
    issue. Id.

            In any event, the Court provided two reasons why full discovery was necessary before even
    considering the enforcement of a no-contest clause in a settlement agreement: (1) “it suggests that
    the alleged infringer has had a full opportunity to assess the validity of the patent, and is therefore
    making an informed decision to abandon her challenge to its validity”; and (2) “the fact that the
    parties have conducted discovery is evidence that they had a genuine dispute over the patent’s
    validity….” Id. No such discovery took place in the prior litigation. While ABC’s predecessor
    initiated discovery on functionality, the case settled long before meaningful discovery was taken.
    No documents on functionality were produced, no interrogatories on the topic were asked or
    answered, and no depositions of any kind were taken. See SUF at ¶¶ 67-69. In short, while the
    Second Circuit provides only dicta on the subject, the conditions it requires to even consider
    enforcement of a no-contest clause in a settlement agreement do not exist here.

            Finally, and independent of validity, where the asserted mark is a product design, as is the
    case here, functionality must be considered when performing a proper infringement analysis.
    Specifically, a product design infringement analysis requires “two stages of inquiry”: (1) whether
    plaintiff has proved secondary meaning and confusion; and (2) whether defendant has proved that
    the “similar arrangement of features is functional.” Stormy Clime Ltd. v. ProGroup, Inc., 809 F.2d
    971, 974 (2d Cir. 1987), disagreed with on other grounds by Two Pesos, Inc. v. Taco Cabana, Inc.,
    505 U.S. 763 (1992). In performing the stage two analysis, several factors “should be considered
    along a continuum”: “(1) the degree of functionality of the similar features of a product, (2) the
    degree of similarity between the non-functional (ornamental) features of the competing products,
    and (3) the feasibility of the alternative designs that would impair the utility of the product.”
    Fabrication Enters., 64 F.3d at 59. The No-Challenge Provision does not implicate any of those
    issues because the clause only addresses invalidity challenges. Because functionality also is
    relevant to non-infringement, it is inextricably a part of this case.

            Based on the foregoing, ABC respectfully seeks permission to brief the above-identified
    Questions Presented (see § B, supra) regarding the availability of the functionality defense in this
    matter, in accordance with the terms and schedule presented herein.
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 26, 2019
    Page 8

           On behalf of the parties, we thank the Court for its assistance with this dispute.

                                                                 Very truly yours,

                                                                 /s/ A. John P. Mancini
                                                                 A. John P. Mancini
    cc: All counsel of record (via ECF)
